DETAILED ACTION
This office action is in response to communications filed on September 5, 2019 in which claims 1-13 are considered below.

Allowable Subject Matter 

1.      	Claims 1-13 are allowable.
2.	The following is a statement of reasons for the indication of allowable subject matter: The primary reason for allowance of claim 1 in the instant application is because the prior arts of record fails to teach the overall combination as claimed. Claim 1 recites “a second friction surface corresponding to a misoperation section of the accelerator pedal, wherein the first friction surface is a section where a pedal stepping force of the accelerator pedal is from zero to a reference pedal stepping force and includes a kickdown feeling generation point, and the second friction surface is a section extending from the first friction surface and does not include the kickdown feeling generation point". The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663